Title: From John Adams to Ezra Stiles, 27 April 1785
From: Adams, John
To: Stiles, Ezra


          
            Sir
            Auteuil near Paris April 27. 1785
          
          I received with Pleasure, your Letter by Col. Humphreys whom I have found in all respects the Man of Merit and Taste whom you describe, well qualified for the Office to which Congress has appointed him. The last Letters from New York have given me, some Anxiety on his Account. If the Commissions to which he is attached Should be dissolved, and no Provision be made for him, he will be in a Situation like that in which I was left in 1779, when Congress dissolved the Commission, in which Dr Franklin Dr Lee and myself were joined, and without Saying any Thing to me left me to get home as I could. I found the Circumstance too painfull to wish my worst Ennemy in it, much less So good a Man and So worthy a Friend as Mr Humphreys. He will not however have an Ennemy to apprehend at Sea as I had.— I Sincerely hope he will not be forgotten or neglected. You probably know, before this time, his Destination.
          The Adjustment of our Commerce with Europe will require much time and deliberation, and I fear that the Limitation of the Authority of Congress to make Treaties of Commerce, will obstruct us for a time, and at length be found detrimental. it is true that every Enlargement of the Powers, of Congress, should be cautiously considered, but it seems very difficult to govern our Commerce abroad, in any other Way [than] under one direction.
          There Appears to be an Apprehension in America that the English have hostile Intentions. Multitudes of them are indeed Sour and peevish, but I believe War is very far from the Thoughts of any Body especially of any Man in Power. and as soon as they have Settled with Ireland, I hope they will agree with Us. if they do not it is they who have the most to fear.
          My Son who embarks in the May Packett for New York, will have the Honour to deliver you this Letter, as he passes through New Haven, if he Should fall down by Water from N. York to Newport. He is returning home, after an Absence of Seven Years, excepting about 3 months when he was there with me in 1779; and I hope he will make a good Citizen.
          With great and Sincere Esteem I have / the Honour to be, Sir your most / obedient and most humble / Servant
          
            John Adams
          
        